Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beck (U.S. Patent Application Publication No. 2007/0277425).
For claims 1 and 17, Beck shows a collapsible plant support structure comprising: a coil (14) having an axis (as shown in Figs. 1-3 and as discussed in [0017]), a bottom end and a top end, said bottom end being configured to rest on a planar surface (as shown in Figs. 1-2B), said coil being collapsible along said axis (as shown in Fig. 2B) and having  sufficient rigidity to support a plant disposed within said coil (in expanded form as shown in Fig. 3); and a flexible material (16) coupled to said coil and defining a plurality of openings (Fig. 3 and as discussed in [0017]: 32) to facilitate the passage of parts of said plant therethrough, said flexible material configured in a generally cylindrical shape and being coupled to said coil at a plurality of locations to limit the expansion of said coil and the movement of said material with respect to said coil (as discussed in [0019] where the netting 16 is attached to the coil 14 via clips 30); and wherein said plurality of openings includes a uniform array of rectangular openings (as shown in Fig. 3); and wherein said bottom end of said coil defines an open bottom of said collapsible plant support structure (as shown in Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Abel (U.S. Patent No. 6,830,170) in view of Schneider et al. (U.S. Patent Application Publication No. 2003/0183630).
For claim 1, Abel shows a collapsible plant support structure comprising: a coil (30) having an axis (vertical axis through center of the support structure), a bottom end (32) and a top end (31), said bottom end being configured to rest on a planar surface, said coil being collapsible along said axis and having sufficient rigidity to support a plant disposed within said coil (as discussed in Col. 4, lines 14-25 and 50-53); a flexible material (29: Col. 3, lines 33-35) and defining a plurality of openings (Col. 3, lines 41-46: fabric mesh) to facilitate the passage of parts of said plant therethrough, said flexible material configured in a generally cylindrical shape (as shown in Figs. 1-3); and wherein said plurality of openings includes a uniform array of rectangular openings (Fig. 1 shows the openings of the fabric mesh material 29 are a uniform array of square shaped openings, whereby a square is simply a type of rectangle).
Abel fails to show the flexible material being coupled to said coil at a plurality of locations to limit the expansion of said coil and the movement of said material with respect to said coil. However, Schneider et al. discloses a collapsible support structure (10) comprising: a coil (20) and a flexible material (18) coupled to said coil at a plurality of locations to limit the expansion of said coil and the movement of said material with respect to said coil (as discussed in [0025]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the collapsible plant support structure of Abel to include the coupling of the coil to the flexible material as taught by Schneider et al. for the advantage of retaining the coil and the flexible material together to prevent the collapse of the flexible material about the coil.
For claim 2, Abel as modified by Schneider et al. disclose the collapsible plant support structure of Claim 1, wherein said coil includes a substantially straight wire that is secured in a helical position at least in part by said flexible material (Schneider et al. as discussed in [0025] and shown in Figs. 1 and 3).
For claim 3, Abel as modified by Schneider et al. disclose the collapsible plant support structure of Claim 2, further comprising a flexible sleeve (Schneider et al. Figs. 1 and 3 and [0025]: 36), and wherein: at least a portion of said coil (Schneider et al. 22) is disposed in said flexible sleeve; and said flexible material is fastened to said flexible sleeve (Schneider et al. as discussed in [0025]).
For claim 4, Abel as modified by Schneider et al. disclose the collapsible plant support structure of Claim 3, wherein said flexible material (Abel 29) is in a mesh configuration (Abel Col. 3, lines 41-46).
For claim 5, Abel as modified by Schneider et al. disclose the collapsible plant support structure of Claim 4, wherein said plurality of openings (Abel Col. 4, lines 41-46) includes a uniform array of rectangular openings, said openings being wider and taller than a portion of said material between said openings (Abel as shown in Figs. 1-7).
For claim 6, Abel as modified by Schneider et al. disclose the collapsible plant support structure of Claim 1, wherein said coil (Abel 30, 33) includes a wire having a natural helical shape (Abel Col. 4, line 10).
For claim 7, Abel as modified by Schneider et al. disclose the collapsible plant support structure of Claim 6, wherein said flexible material (Schneider et al. 18) is connected directly to said wire (Schneider et al. as discussed in [0025] and shown in Figs. 1 and 3).
For claim 8, Abel as modified by Schneider et al. disclose the collapsible plant support structure of Claim 1, further comprising a retaining feature (Abel as discussed in Col. 5, lines 5-15 and shown in Figs. 1-2: 63, 64) operative to retain said coil in a compressed position when said collapsible plant support structure is not in use.
For claim 9, Abel as modified by Schneider et al. disclose the collapsible plant support structure of Claim 8, wherein said retaining feature includes a toggle button and loop fastener (Abel as discussed in Col. 5, lines 5-15 and shown in Figs. 1-2: 63, 64).
For claim 10, Abel as modified by Schneider et al. disclose the collapsible plant support structure of Claim 1, wherein said coil (Abel 30) is formed from spring steel (Abel as discussed in Col. 4, line 16).
For claim 12, Abel as modified by Schneider et al. disclose the collapsible plant support structure of Claim 3, wherein said openings are wider and taller than portions of said flexible material between adjacent ones of said openings (Abel as shown in Figs. 1-7).
For claim 13, Abel as modified by Schneider et al. disclose the collapsible plant support structure of Claim 3, wherein said plurality of openings occupies a majority of a surface of said flexible material (Abel 29) configured in said generally cylindrical shape (Abel as shown in Figs. 1-7).
For claim 14, Abel as modified by Schneider et al. disclose the collapsible plant support structure of Claim 2, further comprising a flexible sleeve (Schneider et al. Figs. 1 and 3 and [0025]: 36), and wherein: at least a portion of said coil (Schneider et al. 22)  is disposed in said flexible sleeve; and said flexible sleeved is fastened to said flexible material in a helical configuration around said generally cylindrical shape of said flexible material (Schneider et al. Figs. 1 and 3 and [0025]).
For claim 15, Abel as modified by Schneider et al. disclose the collapsible plant support structure of Claim 1, wherein said rectangular openings (Fig. 1 shows the openings of the fabric mesh material 29 are a uniform array of square shaped openings, whereby a square is simply a type of rectangle) are oriented to include two transverse sides and two upright sides (Figs. 1 and 3 show each opening with two transverse sides and two upright sides), wherein said bottom end is resting on a planar surface (when the plant support structure rests on a planar surface that is at approximately 45 degrees relative to the top opening).
For claim 16, Abel as modified by Schneider et al. disclose the collapsible plant support structure of Claim 15, wherein: said transverse sides are substantially horizontal; and said upright sides are substantially vertical (the transverse sides and the upright sides are defined by the four-sided rectangular openings, when the plant support structure rests on a planar surface that is at approximately 45 degrees relative to the top end).
For claim 18, Abel as modified by Schneider et al. disclose the collapsible plant support structure of Claim 1, including wherein: said flexible material (Abel 29) has an outward facing surface (defined by the outward facing perimeter of the plant support structure); and said flexible material has an opposite inward facing surface (defined by the opposite inward facing perimeter of the plant support structure), but fails to specifically show a shortest distance between adjacent ones of said openings is greater than a shortest distance between said outward facing surface and said inward facing surface. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the collapsible plant support structure of Abel as modified to include show a shortest distance between adjacent ones of said openings is greater than a shortest distance between said outward facing surface and said inward facing surface by creating a flexible material having wider strands and wider spacing between the plurality of openings for the advantages of providing stronger horizontal support and increasing the durability of the flexible material when items within the support structure lean on the flexible material, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Response to Arguments
Applicant's arguments filed 4/4/2022 have been fully considered but they are not persuasive. 
Applicant argues that the shape of the openings of Abel are not rectangular openings. However, the examiner maintains that the diamond shaped openings of the flexible material of Abel are indeed a square, turned 45 degrees, nonetheless, a square is a rectangle. In the Abel reference, the flexible material is pulled taut at the ends of the coil, so the openings may appear pulled into narrow diamond shapes, however, the few openings in Fig. 1 above straps 62A and 62B are clearly shown as rectangular openings. Thus, the rejection of claim 1 is maintained as shown in the reference to Abel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Burchfield et al. (U.S. Patent No. 8,511,895) shows a coil having an axis, an open bottom end and an open top end, said bottom end being configured to rest on a planar surface, said coil being collapsible along said axis and having sufficient rigidity to support a plant disposed within said coil; and a flexible material coupled to said coil. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/					Examiner, Art Unit 3643                                                                                                                                                                                                        

/DAVID J PARSLEY/Primary Examiner, Art Unit 3643